Case 2:15-cv-01366-JRG-RSP Document 584-1 Filed 03/19/21 Page 1 of 1 PageID #:
                                 43795


                                   2:15-cv-01366-JRG
                   Personalized Media Communcations, LLC v Apple, Inc.
                                March 15, 2021 at 9:00 AM
                             JURY SELECTION/T IAL
PLEASE PRINT CLEARLY:
              ATTORNEY NAME REPRESENTING




IF YOUR CLIENTS ARE PRESENT, PLEASE PROVIDE NAME AND/OR COMPANY
or RELATIONSHIP:
              CLIENT NAME                                   COMPANY or RELATIONSHIP
